Title: From James Madison to John D. Street, 2 June 1807
From: Madison, James
To: Street, John D.



Sir,
Washington, Department of State, June 2d. 1807.

	I have it in charge from the President to inform you, as I now do, that he has revoked and annulled your Commission of Vice Consul of the United States, for the Island of Fayal.  Mr. John B. Dabney, who was some time since appointed Consul of the United States for the Azores or Western Islands including that of Fayal, will receive from you such papers and documents as ought to be delivered over to him.  I am, Sir, &c

James Madison.

